DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					 Summary
The response and amendment filed on Nov. 22, 2021 have been acknowledged.
Claims 19, 28, 38, 41 and 42 have been amended. Claims 23, 32, 39 and 46-50 have been further canceled. 
  Claims 19-22, 26, 28-31, 35, 37-38, 41-42, 45 are pending. 
  Claims 19-22, 26, 28-31, 35, 37-38, 41-42, 45 read on the elected SEQ ID NO: 49 are considered. 
				Claim Rejections - 35 USC § 102
The rejection of Claims 19-21, 26, 28-30, 35, 37- 38 under 35 U.S.C. 102 ((a) (1)) as being anticipated by WO 2015/183969A1) to Mascola et al. has been removed necessitated by Applicants’ amendment. 
The rejection of Claims 19-20, 25-26, 28, 35, 37, 38 under 35 U.S.C. 102 ((a) (1)) as being anticipated by Kanekiyo  et al. (Nature, 2013,  Nature 2013, 499, 102-106 ) has been removed necessitated by Applicants’ amendment.
The rejection of Claims 19-22, 26, 28-31, 35, 37, 38, 45 and 48 are still rejected under 35 U.S.C. 102 ((a) (2)) as being anticipated by US Patent No 9,441,019B2 or WO 2013/044203 both to Nabel et al. (Citations are based on US patent) has been removed necessitated by Applicants’ amendment.
Claims 19-22, 26, 28-31, 35 37-38, 41-42 and 45 are allowed. 
        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novelty is a unique nanoparticle comprising a fusion protein that comprises a monomeric subunit protein joined to a Group 2 influenza virus hemagglutinin (HA) protein, wherein at least 95% of the amino acid sequence of a head region of the HA protein is replaced with a linker sequence; ; and wherein the fusion protein comprises an amino acid sequence at least 80% identical to SEQ ID NO: 49
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648